Citation Nr: 1144691	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  10-15 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran had periods of active duty for training from November 1947 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a June 7, 2010 decision, the Board denied entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss.  On June 3, 2010, the Board received evidence, from his newly appointed representative, which consisted of private audiograms or other records pertaining to the Veteran's hearing loss.  In August 2010, the Veteran submitted a motion for reconsideration of the June 2010 decision, stating that the Veteran had submitted additional evidence prior to the Board's June 2010 decision, which evidence was not considered by the Board.  In November 2010, the Board denied the motion.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In July 2011, the Veteran and the Secretary of VA (parties) filed a joint motion to vacate the June 2010 Board decision and remand it, stating that the Board had received additional evidence from the Veteran on May 20, 2010 with a waiver, and the Board's June 2010 decision had failed to address the additional evidence.  The Court granted the motion that same month.  The case has been returned to the Board for further appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



REMAND

As noted above, the Veteran has submitted additional evidence consisting of private audiograms and other testing pertaining to hearing loss showing a possible worsening of the Veteran's hearing loss.  The Veteran last received a VA audiological evaluation in July 2009.  Thus, the Board finds that a remand to provide the Veteran with a new VA audiological evaluation is necessary before it can decide the claim.  

The Board is aware that the Veteran has alleged that these private audiograms and speech testing establish that his hearing loss is 100 percent disabling.  However, it is unclear whether the private testing meets the criteria set out by VA in evaluating hearing loss.  See 38 C.F.R. § 4.85 (2011) (requiring that an examination for hearing impairment for VA purposes be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and puretone audiometry test).  Thus, another purpose of the remand will be seeking clarification as to what kind of testing was used and whether such testing was conducted by a state-licensed audiologist.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).

The Board notes that it appears that there are different tests from different facilities.  The Board has tabbed each of these documents on the left side of the claims file in pink and written a number on it.  The number written on it will correspond to the document.  

Document 1 shows "Case History" typed at the top left-hand corner and the name "Hearing Solutions" is on the top right-hand corner.  There are "Discrimination Test Results" reported in this document, but there is no indication whether this testing was conducted by a "state-licensed audiologist" and whether the discrimination testing was the Maryland CNC.  Additionally, there is no date on this document, so the Board does not know when such testing occurred.  

Document 2 shows the name "Beltone" in the upper left-hand corner with the date "09 MAR 10" written in the upper right-hand corner.  This test seems to have been conducted by Nick Viscuso.  There were speech discrimination test and puretone threshold test results reported.  There is no indication that Mr. Viscuso is a state-licensed audiologist or that the speech discrimination test was the Maryland CNC.  

Document 3 seems to be an audiogram from Hearing Solutions, but there is no date shown.  The Board will seek clarification as to whether this audiogram was conducted on the same day as the speech discrimination testing in Document 1 and whether such testing was conducted by a state-licensed audiologist.

Accordingly, the case is REMANDED for the following action:

1.  Write to "Hearing Solutions" and provide a copy of Document 1 and Document 3 (described above) and ask the following questions: 

   (i) What date was the audiogram conducted?
   
   (ii) Was the audiogram conducted by a state-licensed audiologist?  If so, the qualifications of that examiner should be provided.
   
   (iii) What date was the speech discrimination test conducted?  
   
   (iv) Was the speech discrimination test the Maryland CNC?
   
   (v) Was the speech discrimination test conducted by a state-licensed audiologist?  If so, the qualifications of that examiner should be provided.

If no response is received, the RO/AMC should send at least one follow-up request.  See 38 C.F.R. § 3.159(c)(1) (2011).  The Veteran may obtain the responses and submit them himself.  If "Hearing Solutions" does not respond or provides incomplete information, notify the Veteran so he can obtain and provide such information.  

2.  Have the Veteran provide the address for the March 2010 testing he underwent at Beltone.  Write to Beltone and provide a copy of Document 2 and ask the following questions:

	(i) Was the March 2010 testing conducted by a state-licensed audiologist?  If so, the qualifications of that examiner should be provided.

	(ii) Was the speech discrimination test the Maryland CNC?

If no response is received, the RO/AMC should send at least one follow-up request.  See 38 C.F.R. § 3.159(c)(1) (2011).  The Veteran may obtain the responses and submit them himself.  If Beltone does not respond or provides incomplete information, notify the Veteran so he can obtain and provide such information.  

3.  Schedule the Veteran for a VA audiological examination to determine the nature and current level of severity of the service-connected bilateral hearing loss.  The claims file must be made available to the examiner.  The examiner should discuss how the Veteran's hearing loss affects occupational functioning and daily activities.  A complete rationale for all opinions expressed must be provided.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim for entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

